DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 28 April 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 28 April 2022 is acknowledged.  The traversal is on the ground(s) that the two species are not distinct.  This argument is found persuasive because Applicant argues claims 5 and 6 are examples of engagement between the ferrule assembly orienter and the micro connector orienter and therefore are not mutually exclusive and are obvious variants.   
Therefore, claims 1-20 will be examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0131852 to Theuerkorn.
In regards to claim 16, Theuerkorn teaches a micro connector (Figures 1-4) for securing an optical connection between a ferrule assembly and an optical sub-assembly, the micro connector comprising a micro connector housing (20) defining a lumen sized and shaped to receive the ferrule assembly (18) and the optical sub-assembly (24), the micro connector housing including a first orienter (54) configured to engage the ferrule assembly to orient the ferrule assembly relative to the micro connector housing, a second orienter (36) configured to engage the optical sub-assembly to orient the optical sub-assembly relative to the micro connector housing and an optical sub-assembly connector (20 housing) configured to engage the optical sub-assembly to secure the optical sub-assembly to the micro connector housing.
In regards to claim 17, Theuerkorn teaches the first orienter comprises a slot (54 Figure 3) sized and shaped to receive a protrusion (50) of the ferrule assembly.
In regards to claim 18, Theuerkorn teaches the second orienter (36) comprises a generally planar surface configured to engage a corresponding generally planar surface (38) of the optical sub-assembly.
In regards to claim 19, Theuerkorn teaches the optical sub-assembly connector is configured to form a snap-fit connection with the optical sub-assembly. [0024]
In regards to claim 20, Theuerkorn teaches the optical sub-assembly connector includes an aperture extending from the lumen of the housing toward an exterior surface of the housing, the aperture being sized and shaped to receive a detent of the optical sub- assembly to secure the optical sub-assembly to the micro connector housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0131852 to Theuerkorn.
In regards to claim 1, Theuerkorn teaches a micro connector kit (Figures 1-4) comprising a ferrule assembly (18) coupled to an optical fiber, the ferrule assembly including a ferrule (12), an optical sub-assembly (24), the optical sub-assembly including a receptacle sized and shaped to receive the ferrule of the ferrule assembly for forming an optical connection between the ferrule assembly and the optical sub-assembly and a connector (20) configured to secure the optical connection between the ferrule assembly and the optical sub-assembly, the micro connector including a micro connector housing configured to form a direct, mating connection (36 & 38) with the optical sub-assembly to secure the optical connection between the ferrule assembly and the optical sub-assembly.  But Theuerkorn fails to teach the optical subassembly to be configured to receive an electric signal and transmit an optical signal.  However, Theuerkorn does teach the fiber optic connector to be coupled to a larger system, such as telecommunications systems.  Since these systems typically include both electrical and optical signals, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the optical subassembly to be configured to received an electrical signal and transmit an optical signal in order to provide versatility and compactness.  Furthermore, Theuerkorn fails to teach the connector to be a micro connector.  However, the term “micro” is a relative term and not defined by the claim.  Applicant has not provided a standard for ascertaining the requisite degree, and therefore, the Examiner can reasonably interpret the connector of Theuerkorn to be a micro connector.
In regards to claim 2, Theuerkorn teaches the micro connector housing includes a lumen sized and shaped to receive at least a portion of the ferrule assembly and the optical sub-assembly, wherein the ferrule assembly and the optical sub-assembly are at least partially disposed in the lumen when the micro connector housing forms the mating connection with the optical sub-assembly to secure the optical connection between the ferrule assembly and the optical sub-assembly.
	In regards to claim 3, Theuerkorn teaches the ferrule assembly includes a ferrule assembly orienter (50) and the micro connector includes a micro connector orienter (54 Figure 3) configured to engage the ferrule assembly orienter to orient the ferrule assembly relative to the micro connector.
	In regards to claim 4, Theuerkorn teaches the engagement between the ferrule assembly orienter and the micro connector orienter inhibits the ferrule assembly and micro connector from rotating relative to one another.
	In regards to claim 5, Theuerkorn teaches the ferrule assembly orienter comprises a protrusion and the micro connector orienter comprises a slot sized and shaped to receive the protrusion. [0027]
In regards to claim 6, although Theuerkorn does not expressly teach the micro connector orienter comprises a protrusion and the ferrule assembly orienter comprises a slot sized and shaped to receive the protrusion, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the micro connector orienter comprises a protrusion and the ferrule assembly orienter comprises a slot sized and shaped to receive the protrusion since Theuerkorn teaches the ferrule assembly orienter comprises a protrusion and the micro connector orienter comprises a slot sized and shaped to receive the protrusion.  Furthermore, Applicant states in the Arguments received 28 April 2022, claims 5 and 6 are examples of engagement between the ferrule assembly orienter and the micro connector orienter and therefore are not mutually exclusive and are obvious variants.   
	In regards to claim 7, Theuerkorn teaches the optical sub-assembly (24) includes a detent (38), the micro connector housing configured to engage the detent to secure the optical connection between the ferrule assembly and the optical sub-assembly. (38 & 36)
	In regards to claim 8, Theuerkorn teaches the detent forms a snap-fit connection with the micro connector housing. [0024]
	In regards to claim 9, Theuerkorn teaches the optical sub-assembly includes a first optical sub-assembly orienter (38 top) and the micro connector includes a first micro connector orienter (36 top) configured to engage the first optical sub-assembly orienter to orient the optical sub-assembly relative to the micro connector.
	In regards to claim 10, Theuerkorn teaches the optical sub-assembly includes a second optical sub-assembly orienter and the micro connector includes a second micro connector orienter (38 bottom) configured to engage the second optical sub-assembly orienter (36 bottom) to orient the optical sub-assembly relative to the micro connector.
	In regards to claim 11, Theuerkorn teaches at least one of the engagement between the first optical sub-assembly orienter and the first micro connector orienter or the engagement between the second optical sub-assembly orienter and the second micro connector orienter inhibits the ferrule assembly and the micro connector from rotating relative to one another.
	In regards to claim 12, Theuerkorn teaches the first optical sub-assembly orienter comprises a protrusion and the first micro connector orienter comprises a slot sized and shaped to receive the protrusion.
	In regards to claim 13, Theuerkorn teaches the second optical sub- assembly orienter comprises a generally planar surface and the second micro connector comprises a corresponding generally planar surface.
	In regards to claim 14, Theuerkorn teaches a spring (32) configured to bias the ferrule assembly toward the optical sub-assembly.
	In regards to claim 15, Theuerkorn teaches the optical sub-assembly comprises one of a pig tail type optical sub-assembly or a fiber stub type optical sub-assembly.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  References B and C discuss connectors having protrusion/slots to facilitate mating connections and prevent rotation.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874